DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites the limitation “at least two stacks of the plurality of partial cocoons have different heights”, renders the claim indefinite because it is unclear two stacks of the plurality of partial cocoons in the same pillow or different pillow?

Claim 12, recites the limitation “a first stack of the plurality of partial cocoons comprises two vertically aligned partial cocoons and a second stack of the plurality of partial cocoon comprises three vertically aligned partial cocoons”, render claim indefinite because it is unclear three vertically aligned partial cocoons in the same pillow or different pillow and which figures construe them?
Claim 17, recites lack of antecedent basis “the second position”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (2013/0142985).
Regarding claim 6, Yang discloses a protection device (fig.1) comprising: a pillow, the pillow including: a top layer (21) having a first end, a second end, and a first sidewall extending therefrom (fig.1), the first sidewall including a first outwardly projecting lip which circumscribes the top layer (fig.1, 7); a bottom layer (22) having a first end, a second end, and a second sidewall extending therefrom, the second sidewall including a second outwardly projecting lip which circumscribes the bottom layer (fig.6-7); a seal (fig.1, par [0060]) formed between the first lip and second lip to define an internal volume within the pillow; and a plurality of partial cocoons (12, 14) disposed within the pillow, each partial cocoon having a dome shape with a closed apex at a first end and a cylindrical opening at a second end (fig.7); with the cocoon apex contacting the top layer of the pillow and the cylindrical opening contacting the bottom layer of the pillow (fig.7); wherein each partial cocoon is distinct from an adjacent partial cocoon (fig.7 shows element 14 is spaced by elements 13), and each abuts (fig.7) at least an adjacent partial cocoon to limit lateral displacement of the plurality of the partial cocoons.
Regarding claim 7, Yang discloses the protection device of claim 6, wherein the plurality of partial cocoons includes at least one stack of partial cocoons (fig.7), wherein each stack includes multiple partial cocoons vertically aligned with the cylindrical opening of a second partial cocoon contacting an exterior surface of an underlying first partial cocoon (fig.7).
Regarding claims 12-15, Yang discloses the protection device of claim 6, wherein a first stack of the plurality of partial cocoons comprises two vertically aligned partial cocoons and a second stack of the plurality of partial cocoons comprises three vertically aligned partial cocoons (fig.7 shows a plurality of stacks of partial cocoons disposed next to one another); wherein the top layer of the pillow has a curvilinear shape (fig.6-7 shows the top layer 21 having a curvy shape); wherein spacing between the top layer of the pillow and bottom layer of the pillow is non-uniform between the edges of the pillow (fig.6-7); wherein an exterior surface of the top layer or the bottom layer of the pillow includes a strengthening feature (fig.6-7).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0142985).
Regarding claims 8-10, Yang discloses claim 6-7 above, but does not explicitly disclose the functional limitation such as wherein an apex of a second cocoon in a stack is spaced from the apex of an underlying first cocoon in the stack; wherein at least one of the plurality of partial cocoons deforms in a vertical direction with the apex of the cocoon displaced downwardly into the cocoon interior upon application of an impact force; wherein at least one of the plurality of partial cocoons maintains a cylindrical opening upon application of an impact force.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that if a larger external forces applied on the pad as fig.1; the structure of the elements 13, 14 and the pad 20 would changed it shape as based on the external forces, such modification would be considered well known the art (par [0057]).
Regarding claim 11, Yang discloses a plurality of stacks of the partial cocoons (fig.7). But Yang does not disclose at least two stacks of the plurality of partial cocoons have different heights. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different height of the stack of the partial cocoons in order to achieve an optimal configuration, since discovering the optimum or workable ranges of height for the stack involves only routine skill in the art.


Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0142985) in view of Rane (11141009).

Regarding claim 1, Yang disclose a protection device comprising: a pillow (fig.1, 5), the pillow including: a top layer (21) having a first end and a second end, a bottom layer (22) having a first end and a second end, with a circumscribing seal formed between top and bottom layers to define an internal volume within the pillow (fig.1, par [0060]); and at least one partial cocoon (fig.5 shows a plurality of hollow tubes/pillars 13, 14),  sealably disposed within the internal volume of the pillow, the partial cocoon having a dome shape with a closed apex at a first end and a cylindrical opening at a second end; with the cocoon apex contacting the top layer of the pillow and the cylindrical opening contacting the bottom layer of the pillow (fig.7 and par [0005-0006] states the hollow tubes can be made by fabric or leather material or air permeable). But Yang does not disclose the material is made of silk or silkworm.  However, Rane teaches another cushioning device (fig.1) having a pillow 1 having a casing 2 including an internal recess to receive smaller pillows 17.  Fig.6 shows the small pillows stacking and aligning inside of the pillow as for individual desired (col.1, lines 47-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the silk material for Yang as taught by Rane, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.

Regarding claims 2-5, Yang further discloses wherein at least two partial cocoons are disposed within the pillow (fig.1); wherein the at least two partial cocoons are in vertical alignment (fig.7); wherein each of the partial cocoon abuts an adjacent partial cocoon (fig.7); wherein the pillow has an asymmetrical shape (fig.6-7).


Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kelly et al. (8863320—hereinafter, Kelly) in view Yang (2013/0142985).


Regarding claim 16, Kelly discloses a protection device (fig.11) comprising: a plurality of pillows (1220, 1120, 1180), each pillow including: a top layer (440A, fig.) having a first end, a second end, and a first sidewall extending therefrom, the first sidewall including a first outwardly projecting lip which circumscribes the top layer; a bottom layer (440B) having a first end, a second end, and a second sidewall extending therefrom, the second sidewall including a second outwardly projecting lip which circumscribes the bottom layer; a seal formed between the first lip and second lip to define an internal volume within the pillow (fig.4C); and fillers (430A, 430B) sealably disposed within the internal volume of each pillow (fig.4B).  But Kelly discloses each partial cocoon having a dome shape with a closed apex at a first end and a cylindrical opening at a second end; with the cocoon apex contacting the top layer of the pillow and the cylindrical opening contacting the bottom layer of the pillow; wherein each partial cocoon abuts an adjacent partial cocoon to limit lateral displacement of the plurality of partial cocoons.  However, Yang teaches another cushioning device (fig.6) having a plurality of partial cocoons (13, 14) having a shape like a cocoon/pillow with a doom shape top and opening bottom; each cocoon abuts to one another (fig.6-7); the cocoons disposed within the top layer 21 and bottom layer 22 and sealed by the peripheries of the top and bottom layers in order to provide absorbed by resilient deformation of the tubes caused by external forces or shockwave (par [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of partial cocoons as claimed to replace pillows of Kelley as taught by Yang in order to provide absorbed by resilient deformation of the tubes caused by external forces or shockwave.  (see par [0057] of Yang). 
Furthermore, wherein a first pillow is disposed at a first location within the device and a second pillow at a second location within the device (fig.11-12 show the helmet system having a plurality of pillows, of Kelley).
Regarding claim 17-20, Kelley does not explicitly disclose wherein the second location of the second pillow is located below the first position of the first pillow; wherein the second location of the second pillow is laterally spaced from the first position of the first pillow, with the first end of the first pillow offset from the first end of the second pillow; wherein the first pillow is configured to move relative to the second pillow; wherein the first pillow is configured to move laterally relative to the second pillow.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to rearrange the second pillow below the first pillow or as claimed, such modification would be considered a mere of rearranging of known parts involves routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732